Citation Nr: 1632827	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  15-03 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his friend


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel

INTRODUCTION

The Veteran had active service from February 1959 to December 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss.  The case is presently under the jurisdiction of the RO in Oakland, California.

The March 2014 rating decision also declined to reopen a claim for service connection for tinnitus, for which the Veteran perfected an appeal.  However, during the appeal and prior to transfer of the case to the Board, the RO granted service connection for tinnitus in a January 2015 rating decision.  Therefore, that claim is no longer on appeal before the Board.

In June 2016, the Veteran, his spouse, and his friend testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  While additional evidence was submitted after the issuance of the December 2014 statement of the case, as his substantive appeal was received in January 2015, a waiver of agency of original jurisdiction (AOJ) is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The reopened claim of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1. In a final decision issued in May 2010, the RO denied service connection for bilateral hearing loss.
 
2.  Evidence added to the record since the final May 2010 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1. The May 2010 decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2015)].
 
 2. New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. 
§ 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability under 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
 § 3.303(b) (2015).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.   Hensley, supra, at 159.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c) . The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i) . 

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran previously submitted a claim of entitlement to service connection for bilateral hearing loss in August 2009, which was denied in a May 2010 rating decision.  Of record at the time of the May 2010 rating decision were the Veteran's Report of Transfer or Discharge, DD Form 214; service treatment records; a private audiogram report dated in June 2009; and an April 2010 VA audiology examination and addendum reports.    

The DD Form 214 shows a Military Occupational Specialty (MOS) for the Veteran of Air Policeman, and indicates service by the Veteran included at Lackland and Travis Air Force Bases.  In the Veteran's August 2009 application claiming service connection for hearing loss, he indicated that his disability began in 1959, and that he was treated in June 2009.  

The service treatment records include the reports of medical history and physical examinations for the February 1959 enlistment examination and the November 1962 discharge examination.  The February 1959 enlistment examination contains findings for hearing on whispered voice basis as 15/15 bilaterally.  However, the report of a March 1959 hearing conservation data one month later, and the audiology testing during the November 1962 discharge examination, recorded the following test findings, converted to International Standards Organization (ISO) units:

Mar 
HERTZ

1959
500
1000
2000
3000
4000

RIGHT
5
0
0
0
5

LEFT
10
5
0
5
20


Nov
HERTZ

1962
500
1000
2000
3000
4000

RIGHT
35
25
10
5
-5

LEFT
30
15
5
5
30


The June 2009 private audiogram report and the April 2010 VA audiology examination both contain audiology findings of auditory thresholds that meet VA criteria to be considered a bilateral hearing loss disability.  38 C.F.R. § 3.385.

The April 2010 VA audiology examination report addendum contains findings that there was no evidence of a significant threshold shift at any frequency in either ear during service.  On the basis of the record at that time, the examiner opined that the Veteran's current hearing loss is not caused by or a result of military noise exposure.  

Based on this record, the RO denied the Veteran's claim in the May 2010 rating decision on the basis that there was no medical evidence showing treatment in service, or evidence of a disability related to an event or injury during service.  Consequently, the RO determined that service connection for bilateral hearing loss was not warranted as such condition neither occurred in or was caused by service.

In May 2010, the Veteran was advised of the decision and his appellate rights.   The Veteran submitted a timely notice of disagreement to the May 2010 rating decision.  However, following the RO's issuance of a statement of the case in September 2012, the Veteran did not perfect an appeal on the claim.  Furthermore, no new and material evidence was received prior to the expiration of the appeal period, and no relevant service department records were subsequently received.  With regard to the latter determination, the Board notes that, in connection with his current claim, the Veteran submitted a duplicate copy of a service treatment record; however, such was previously of record and considered in connection with the May 2010 rating decision and, therefore, 38 C.F.R. § 3.156(c) is inapplicable.  Consequently, the May 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2015)].

Evidence received since the May 2010 decision consists of lay statements from the Veteran and his spouse; the transcript of the June 2016 Board hearing; a private treatment record showing audiology findings; and an apparent addendum in July 2016 to the report of the previous VA examination of April 2010 authored by the April 2010 VA examiner.  

In a statement received from the Veteran's spouse in March 2011, she stated that when she first met the Veteran in February 1996, his hearing problem was immediately apparent.  Additionally, a January 2015 private audiogram reflects that the Veteran currently has bilateral hearing loss. 

During the June 2016 Board hearing, the testimony indicated that the Veteran's job in service consisted of being on the flight line and protecting military assets there, including moving aircraft with engines running taking off and landing.  

The Veteran's spouse testified that there was no evidence of a continuity of symptoms because the Veteran had not realized that he had access to medical benefits from VA, and so he did not seek treatment for his hearing loss for quite a long time.  She testified that the Veteran had had trouble hearing for the entire twenty years she has known him.

The Veteran testified that, after service, he was a shoe salesman and was not exposed to any type of loud noises in that profession or recreationally.  He testified that his primary noise exposure was during service when he was a policeman on the flight line.  This included exposure to noise from B-52s.  He testified that his hearing loss began in service.

In the July 2016 addendum to the previous April 2010 VA examination, the examiner essentially restated her earlier opinion that the Veteran's bilateral hearing loss disability was not caused by or the result of military noise exposure, and that the most likely etiology is presbycusis.  The examiner based her opinion chiefly on her judgment that there had been no significant auditory threshold shift in either ear during service.  

Based on the foregoing, while the Board is cognizant that the only medical opinions of record weigh against the claim, the Board finds that the evidence added to the record since the final May 2010 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.  In this regard, the Veteran, as well as his spouse, is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70   (1994).  In the instant case, the Veteran has testified that his hearing loss began during service and his spouse reported that he has had hearing difficulties during the entire time she's known him.  

Presuming the credibility of the Veteran's and his spouse's statements pursuant to Justus and, the Board finds that the evidence received since then is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  Notably, the RO granted service connection for tinnitus in a January 2015 rating decision, based on the same evidentiary background, including the Veteran's lay testimony as to when the auditory disability started.  Such evidence is not cumulative and raises a reasonable possibility of substantiating the claim that a bilateral hearing loss was due to acoustic trauma in service resulting from exposure to noise from military jets and other aircraft and weapons firings.

Based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, reopening of the claim of entitlement to service connection for bilateral hearing loss is warranted.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.


REMAND

The Board finds that further development is necessary for the reopened claim of entitlement to service connection for bilateral hearing loss.  A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

An examination of the Veteran's bilateral hearing loss is necessary to ensure that an etiological opinion is based on a complete and accurate record of evidence. In this regard, the Board finds that the report of the April 2010 VA examination and addendums following it, including the July 2016 report, are inadequate because the opinion by the examining audiologist, as to whether the Veteran's bilateral hearing loss is related to service, was based on conclusions that are not consistent with the medical evidence of record.  

Specifically, the examining audiologist opined that the Veteran's bilateral hearing loss disability was not caused by or the result of military noise exposure.  That opinion was based on the examiner's conclusion that there was no significant threshold shift in either ear during service.  This conclusion is clearly based on review of the auditory threshold findings from the March 1959 hearing conservation data report near to the Veteran's enlistment, and from the November 1962 discharge examination report.  There are no other relevant findings on file.   

Review of the audiology test findings, enumerated earlier in the decision above, suggests that there is more than an insignificant auditory threshold shift at essentially all of the Hertz frequencies for both ears.  For example, at 500 Hertz, there was a shift from 5 to 35 decibels on the right side; and from 10 to 30 decibels on the left, between the time of the testing in March 1969 and that in November 1962.  Given the foregoing, the Board is unable to determine that the examiner considered all relevant facts in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board concludes that a remand is necessary in this case in order to obtain a medical opinion, with rationale, which addresses whether it is at least as likely as not that the Veteran's hearing loss began during service or is otherwise caused by his active duty service, to include his acknowledged in-service noise exposure.  The VA examiner will be requested to consider all lay and medical evidence of record prior to rendering the requested opinion, to include all of the aforementioned in-service and post-service audiograms, to include, as necessary, such findings converted from ASA units to ISO units.

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  Finally, as the Board has reopened the Veteran's claim herein and the AOJ has not had an opportunity to consider the merits of it, a remand is necessary in order for the AOJ to do so.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
 
2. Thereafter, return the record, to include a copy of this remand, to the VA examiner who performed the April 2010 VA examination for an addendum opinion.  If the examiner, who drafted the reports of the April 2010 examination and opinion, and the July 2016 addendum to the April 2010 VA examination, is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is at the discretion of the medical professional offering the requested addendum opinion. 

The record and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that such were reviewed.

Following a review of the record, and any further examination deemed necessary, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to his acknowledged in-service exposure to noise from aircraft, weapons fire or other such sources of noise in service and resulting acoustic trauma.

In providing this opinion the examiner must comment on the extent of auditory threshold changes/shift during the Veteran's active service, as reflected in the auditory threshold findings from the March 1959 hearing conservation report, and from the November 1962 discharge examination report, as converted to ISO standards.

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the time of onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.
 
3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to service connection for bilateral hearing loss should be readjudicated on the merits based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


